Citation Nr: 0911347	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  03-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
including as secondary to the service-connected right and 
left knee disabilities.

2.  Entitlement to service connection for a back disability, 
including as secondary to the service-connected right and 
left knee disabilities.

3.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee (previously chondromalacia or 
bursitis of the right knee), currently evaluated as 10 
percent disabling.

4.  Entitlement to a separate, compensable evaluation for 
symptomatic removal of cartilage of the right knee.

5.  Entitlement to an increased evaluation for a headache 
disorder, residuals of head injury, currently evaluated as 10 
percent disabling.

6.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran had honorable active service from August 1986 to 
December 1992.  He also served on active duty from December 
1992 to October 1996, which was ultimately determined to be 
dishonorable service.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in March 2002 and July 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, in which entitlement to 
TDIU was denied, and in which service connection for neck and 
back disorders, and increased evaluations for the service 
connected right knee disability and headache disorder were 
denied.

The Veteran testified before the undersigned Veterans Law 
Judge in February 2009.  A transcript of the hearing is 
associated with the claims file.

A motion to advance this case on docket was granted by the 
Board in March 2009.  See 38 U.S.C.A. § 7101 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.900(c) (2008).
The issues of entitlement to service connection for a neck 
disability and back disability, including as secondary to the 
service-connected right and left knee disabilities, and an 
increased evaluation for a headache disorder, residuals of 
head injury, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In hearing testimony dated in February 2009, and before 
the Board had an opportunity to render a decision in the 
case, the appellant withdrew his appeal as to the issue of 
entitlement to TDIU.

2.  The service-connected degenerative joint disease of the 
right knee (previously chondromalacia or bursitis of the 
right knee), is manifested by range of flexion motion at zero 
degrees extension and 30 degrees flexion, at its most 
limited, absent findings of ankylosis, instability, 
subluxation, locking, nonunion or malunion of the tibia and 
fibula, or genu recurvatum.

3.  The Veteran's right knee disability is manifested by 
symptomatic removal of cartilage absent dislocated cartilage 
with frequent episodes of locking.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal by the 
appellant concerning the claim for entitlement to TDIU have 
been met. 38 U.S.C.A. § 7105(b)(2) (West 2002 & Supp. 2008); 
38 C.F.R. § 20.204 (2008).

2.  The criteria for an evaluation of 20 percent, and no 
greater for degenerative joint disease of the right knee 
(previously chondromalacia or bursitis of the right) knee are 
met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1 - 4.14, 4.40, 4.41, 4.44, 4.45, 4.71a, Diagnostic Code 
5260 (2008).

3.  The criteria for a separate, 10 percent, evaluation for 
the symptomatic removal of cartilage of the right knee are 
met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1 - 4.14, 4.40, 4.41, 4.44, 4.45, 4.71a, Diagnostic Code 
5259 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

In an undated statement accepted by the RO as a timely 
substantive appeal to the February 2003 statement of the 
case, the Veteran indicated he wished to continue his appeal 
as to the claim for entitlement to TDIU.  This submission is 
sufficient to timely perfect his appeal as to the issue of 
entitlement to TDIU.  

In February 2009, the Veteran testified that he wished to 
withdraw this issue.  

A substantive appeal may be withdrawn by the appellant at any 
time before the Board promulgates a decision. 38 C.F.R. § 
20.204(b).

As the appellant withdrew his appeal as to the issue of 
entitlement to TDIU, there remain no allegations of error of 
fact or law for appellate consideration. The Board therefore 
has no jurisdiction to review this issue.

II. Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any. See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life and (2) that 
if an increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life. 
The notice must also provide examples of the types of medical 
and lay evidence that may be obtained or submitted. Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

Such notice was not provided in this case. Although the 
appellant received inadequate preadjudicatory notice, and 
that error is presumed prejudicial, the record reflects that 
the purpose of the notice was not frustrated. Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
supra.

In a November 2006 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected right knee disability, the evidence must show that 
his condition had increased in severity such that current 
symptomatology more closely approximated the rating schedule 
criteria for the next higher evaluation. The letter also 
explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary. The 
July 2007 rating decision explained the criteria for the next 
higher disability rating available for the right knee 
disability under the applicable diagnostic code. The 
September 2008 statement of the case provided the appellant 
with the applicable regulations relating to disability 
ratings for his service-connected knee disability, as well as 
the requirements for an extraschedular rating under 38 C.F.R. 
§ 3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment. Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization 
throughout the adjudication of the claims. Overton v. 
Nicholson, 20 Vet. App. 427 (2006). Thus, based on the record 
as a whole, the Board finds that a reasonable person would 
have understood from the information that VA provided to the 
appellant what was necessary to substantiate his claims, and 
as such, that he had a meaningful opportunity to participate 
in the adjudication of his claims such that the essential 
fairness of the adjudication was not affected. See Sanders, 
487 F.3d at 489

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and afforded the Veteran the opportunity to 
give testimony before the Board, which he did. All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

III.  Increased Evaluation for Right Knee Disability

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the veteran's favor, 38 C.F.R. § 4.3. If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining a disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor. Other factors include less movement than 
normal, weakened movement, excess fatigability, pain on 
movement, and painful motion. 38 C.F.R. § 4.40, 4.45, and 
4.59. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Service connection for chondromalacia or bursitis of the 
right knee was granted in a July 1999 rating decision. A 10 
percent evaluation was assigned under Diagnostic Code 5019. 
In a July 2007 rating decision, the 10 percent evaluation was 
confirmed and continued, but the Diagnostic Code was changed 
to 5260.  

A 10 percent evaluation under Diagnostic Code 5260 
contemplates limitation of flexion to 45 degrees.  A twenty 
percent evaluation is afforded for limitation of flexion to 
30 degrees and, under Diagnostic Code 5261, for limitation of 
extension to 15 degrees.

The medical evidence demonstrates that the Veteran meets the 
criteria for a 20 percent evaluation under Diagnostic Code 
5260.

VA examination conducted in November 2008 reflects range of 
motion for the right knee measured at zero degrees extension 
to 30 degrees flexion at its most limited, allowing for 
limitation of motion due to pain and pain, fatigue, weakness, 
and lack of endurance due to repetitive motion.  The examiner 
found tenderness and guarding of movement, but no edema, 
effusion, weakness, redness or heat.  There were no findings 
of subluxation, instability, locking pain, genu recurvatum, 
or crepitus.  Anterior and posterior cruciate ligament, and 
medial and lateral collateral ligament stability tests were 
within normal limits.  The medial and lateral meniscus test 
of the right knee was within normal limits.  Results of 
X-rays showed arthritic and chondromalacia changes of the 
right knee.  The examiner diagnosed degenerative joint 
disease of the right knee, status post right knee surgery 
with scar and opined that the new diagnosis was a result of 
progression of the previous diagnosis of 
chondromalacia/bursitis.  The examiner observed that there 
had been a worsening of the condition of the right knee with 
scar, tenderness, and pain on range of motion. 

A private medical examination conducted in December 2006 
shows findings of range of motion from zero to 100 degrees 
absent capsule instability and ligamentous instability.  
Patella apprehension and inhibition tests were negative, and 
anterior and posterior drawer signs, Lachman's test, pivot 
shift flexion-rotation-drawer test, and McMurray's tests were 
negative.  However, the examiner observed effusion described 
as less than mild, and pain on all maneuvers.  The examiner 
did not indicate the effect of such pain on the Veteran's 
range of motion.

VA and private treatment records document complaints of and 
treatment for the right knee, including a prescribed brace.  
In January 2006, the records show the Veteran fell, injuring 
his right knee.  He subsequently underwent partial lateral 
meniscectomy and arthroscopy.

This evidence supports a 20 percent evaluation under 
Diagnostic Code 5260, for limitation of flexion to 30 
degrees.  A higher, 30 percent evaluation is not warranted 
because the medical evidence does not show limitation of 
flexion to 15 degrees or less (Diagnostic Code 5260), or of 
extension to 20 degrees or more (Diagnostic Code 5261).

Higher, 30 percent, evaluations could also be warranted for 
nonunion or malunion of the tibia and fibula with marked knee 
or ankle instability under Diagnostic Code 5262, severe 
recurrent subluxation or lateral instability under Diagnostic 
Code 5257, ankylosis in a favorable angle under Diagnostic 
Code 5256.  However, the required manifestations are not 
present.  The medical evidence show that the Veteran requires 
a brace for his right knee, but there is no evidence of 
malunion, nonunion, or other impairment of the tibia and 
fibula.  The Veteran testified that his right knee is 
unstable and caused him to fall.  However, medical treatment 
records document only one fall in January 2006, and the 
documentation does not confirm that the fall was due to 
instability in the right knee.  Rather, the medical evidence, 
overall, shows no findings of instability or subluxation in 
the right knee.  Even assuming, without finding, that it was 
due to instability, a single episode-without other findings 
of instability in the right knee-is not sufficient to 
establish instability or subluxation.  The medical evidence 
further shows that the Veteran can move his right knee joint, 
albeit with pain and limitation.

Separate, compensable evaluations may be afforded for 
distinct disabilities resulting from the same injury as long 
the symptomatology for one condition is not duplicative of or 
overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGPREC 
23-97 (July 1, 1997; revised July 24, 1997). Separate, 
compensable evaluations may be afforded for limitation of 
flexion and extension, respectively, under Diagnostic Codes 
5260 and 5261.  See VAOPGCPREC 9-2004 (September 17, 2004).

A separate, compensable evaluation is warranted for the 
symptomatic removal of cartilage under Diagnostic Code 5258.  
As noted above, private medical records show the Veteran 
underwent partial lateral meniscectomy of the right knee.  VA 
examination conducted in November 2008 reflected findings of 
history of right knee surgery with tenderness and guarding.  
A 20 percent evaluation for dislocated cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint is not warranted, however.  Although private medical 
records show findings of effusion in December 2006, it is 
described as less than mild, and there is no evidence of 
episodes of locking.

Separate, compensable evaluations are also available for genu 
recurvatum, under Diagnostic Code 5263, impairment of the 
tibia and fibula with slight knee or ankle disability under 
Diagnostic Code 5262, mild instability or subluxation under 
Diagnostic Code 5257, and ankylosis of the knee in a 
favorable position under Diagnostic Code 5256.  However, the 
medical evidence does not show that the Veteran's right knee 
is hyperextended.  And, even though the Veteran is shown to 
require a right knee brace, there is no evidence of malunion, 
nonunion, or other impairment of the tibia and fibula.  As 
noted above, medical treatment records document only one fall 
and do not establish that this was due to instability in the 
right knee.  Even assuming, without finding, that it was due 
to instability, a single episode-without other findings of 
instability and subluxation in the right knee-is not 
sufficient to establish instability or subluxation.  
Furthermore, as noted above, the Veteran can move his right 
knee joint, albeit with pain and limitation.

Separate, compensable evaluations could be warranted for a 
scar that is the residual of the partial laminectomy to the 
right knee.  But the required manifestations are not present.  
To warrant a compensable evaluation, the scar must be of an 
area of 144 square inches (929 square centimeters) or greater 
under Diagnostic Code 7802; or unstable, involving frequent 
loss of covering of skin over the scar under Diagnostic Code 
7803; or superficial and painful on examination under 
Diagnostic Code 7804; or cause limitation of motion of the 
affected part under Diagnostic Code 7805.  The VA examination 
in November 2008 described the scar as hypo pigmented and 
measuring less than six square inches.  The examiner found no 
tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hyper pigmentation or abnormal texture.  

The medical evidence thus warrants a 20 percent, and no 
greater, evaluation for degenerative joint disease of the 
right knee; and a separate, 10 percent evaluation for 
symptomatic removal of cartilage in the right knee.  The 
preponderance of the evidence is against a separate, 
compensable evaluation for the scar that is the residual of 
the right knee partial lateral meniscectomy.  

In evaluating the Veteran's service-connected right knee 
disabilities, the Board considered the disabling effects of 
pain and pain on motion as indicated in the above discussion. 
See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran genuinely believes that his right knee disability 
is worse than has been evaluated and has testified as to his 
symptoms.  The Board has, by this decision, recognized that 
his disability has worsened and has granted higher and 
separate, compensable evaluations therefor.  As a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter so complex as the 
extent of his right knee disabilities and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed findings provided by the medical professionals who 
discussed his symptoms, complaints, and manifestations.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007). 
However, the medical evidence does not support staged 
evaluations in the present case.

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical. See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993). Frequent hospitalizations have not been 
shown nor has the Veteran offered evidence of marked 
interference with employment due solely to his right knee 
disability.  


ORDER

The claim for entitlement to TDIU is dismissed.

A 20 percent evaluation, and no greater, is warranted for 
degenerative joint disease of the right knee (previously 
chondromalacia or bursitis of the right knee).

A separate, 10 percent, evaluation is warranted for 
symptomatic residuals of cartilage removal in the right knee.


REMAND

The Veteran seeks entitlement to service connection for a 
neck and back disability, including as the result of his 
service-connected right knee and left knee disabilities, and 
an increased evaluation for his headache condition.

The Veteran testified before the undersigned Veterans Law 
Judge that he fell due to his service-connected right knee, 
striking both his neck and his back.  And he testified that 
he feels his headaches should be evaluated as migraine 
headaches rather than as the result of head injury, as they 
have increased in severity and require prescribed medications 
to control the pain.

Private and VA treatment records document treatment following 
a fall in which the Veteran injured his right knee and struck 
his neck and back, losing consciousness for a brief period of 
time.  

Private and VA treatment records document treatment for 
chronic headaches.  Internet research shows that 
Amitriptyline, which VA treatment records show he is 
prescribed for headache prevention, is prescribed for 
migraines.  Review of the latest rating decision reveals that 
the Veteran is currently rated under Diagnostic Code 8045, 
which contemplates headaches as the subjective residual of 
head injury.  However, service medical records document that 
the Veteran was treated for headaches before his head injury.  
In addition, he is service-connected for sinusitis.  His most 
recent VA examination for headaches was conducted in February 
2007, but does not show that the claims file had been 
reviewed.

Clarification is required concerning the nature, extent, and 
etiology of any neck and back disability, and headaches with 
review of the entire claims file.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the claim is REMANDED for the following:

1. Ensure that all identified private and 
VA medical treatment records that are not 
already of record are obtained.  

Take all necessary follow-up actions, as 
indicated. Document negative responses 
and inform the Veteran so that he may 
attempt to procure any missing records on 
his own.

2. Schedule the Veteran for an 
examination with an appropriate medical 
professional to determine the nature, 
extent, and etiology of any current neck 
and back pathology. All indicated tests 
and studies should be performed. The 
claims folder, including a copy of this 
remand and the February 2009 hearing 
transcripts, must be provided to the 
examiner in conjunction with the 
examination.

The examiner should state whether it is 
at least as likely as not that any 
diagnosed neck and back pathology is the 
result of the Veteran's first period of 
active service or any incident therein or 
had its onset during this period of 
active service from August 1986 to 
December 1992.

In the alternative, the examiner should 
state whether is at least as likely as 
not that any diagnosed neck and back 
pathology is the result of the service-
connected right and left knee 
disabilities, including the fall the 
Veteran sustained in or about January 
2006.

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.

3.  Schedule the Veteran for medical 
examination by the appropriate medical 
professional to determine the nature and 
extent of his service-connected headache 
disorder, residuals of head injury.  All 
indicated tests and studies should be 
performed. The claims folder, including a 
copy of this remand and the February 2009 
transcripts, must be provided to the 
examiner in conjunction with the 
examination.

The examiner should state whether it is 
at least as likely as not that the 
currently diagnosed headache disorder 
requiring prescribed medications 
(normally prescribed for a migraine 
disorder) is part and parcel of the 
service-connected headaches or service 
connected sinusitis, or in the 
alternative, are the result of the 
Veteran's first period of active service 
or any incident therein or had its onset 
during this period of active service from 
August 1986 to December 1992.

All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claims for service connection 
for neck and back disabilities, including 
as secondary to the service-connected 
left and right knee disabilities, and for 
an increased evaluation for headache 
disorder, residuals of head injury, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand. If any decision 
remains adverse to the Veteran, provide 
him and his representative with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


